UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2516



VIRGINIA MORTGAGE COMPANY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; HAROLD MILHOLEN,
a/k/a The Basic Group,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Dis-
trict Judge. (CA-97-1122-1)


Submitted:   March 2, 1999                 Decided:   March 22, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Knox Kent Lively III, Greensboro, North Carolina, for Appellant.
Loretta C. Argrett, Assistant Attorney General, Charles E. Brook-
hart, Janet A. Bradley, Walter Clinton Holton, Jr., United States
Attorney, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee United States; Benjamin Spence
Albright, Ramseur, North Carolina, for Appellee Milholen.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Virginia Mortgage Company appeals from the district court’s

opinion granting   summary judgment in favor of Harold Milholen on

Virginia Mortgage’s supplemental state claim to quiet title and

dismissing its action against the United States seeking to quiet

title, 28 U.S.C.A. § 2410(a) (West Supp. 1998), and requesting

damages for wrongful levy, 26 U.S.C.A. § 7433 (West Supp. 1998).

We conclude that summary judgment was properly granted in favor of

Milholen because Virginia Mortgage failed to sufficiently show an

ownership interest in the subject property and that the action

against the United States was properly dismissed as an unopposed

motion.    Accordingly, we affirm the order of the district court.

See Virginia Mortgage Co. v. United States, No. CA-97-1122-1

(M.D.N.C. Aug. 12, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2